DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 8/18/2022 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments.  Claims 59-63, 65-76, 78, 80, and 81 are currently pending in this application. Claims 70, 75, 76, and 78 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to the newly amended and newly added claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claim 81 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claim 81 is directed toward a species that is deemed to lack unity of invention because it is not so linked with the previously elected species as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
2) Elected species; The system includes one or more slots (claims 59-69, 71, 72, 75 – for example as shown in figs. 7A-7E)
6) Newly submitted claim 81 species; The system includes at least one pinhole for slidingly accommodating at least one pin – for example as shown in figs. 8A-8E)
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Elected Species 2) and Newly Presented Species 6) lack unity of invention because even though the inventions of these species require the technical feature of a cementless resurfacing system that is non-breachingly attached to bones of a joint, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication No. 2014/0316526 A1 to Grotz (Grotz). Grotz teaches a cementless resurfacing system (the abstract discloses an arthroplasty implant for application into a joint to replace or restrore the articular surface and paragraph 0166 discloses some embodiments in which the implant is secured only by the nature of its location and placement within the joint space, i.e. cementlessly) that is non-breachingly attached to bones of a joint (paragraphs 0153 and 0267 disclose the use of attachment elements to couple the implant to the bone while preserving bone as compared to a typical arthroplasty procedure of the joint and is therefore non-breachingly attached).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 81 is also withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-63, 65-67, 71-74, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0316526 A1 to Grotz (Grotz) in view of US Patent Application Publication No. 2013/0190873 A1 to Mansmann (Mansmann), and further in view of US Patent Application Publication No. 2014/0228964 A1 to Lew et al. (Lew).
Regarding at least claim 59
Grotz teaches a resilient interpositional arthroplasty implant for application into a joint to pad cartilage defects, cushion, and replace or restore the natural articular surface, which may preserve joint integrity, reduce pain and improve function (abstract).

    PNG
    media_image1.png
    240
    299
    media_image1.png
    Greyscale
 
Grotz meets the limitations of a cementless bony joint resurfacing system (paragraphs 0086 and 0209, line 13-15), comprising: an implant shaped to define at least a first sheet (paragraph 0103, lines 1-2 discloses an implant coupled to femur that is a sheet at least to the same extent as applicant’s and paragraph 0004 discloses that the combined characteristics of the implant include anatomic design symmetry, balanced with variable attachment connections to at least one adjacent normal structures, and durability which addresses and meets the needs for repair or reconstruction thus far missed in the prior art) having a bone covering surface (inner surface; paragraph 0171) configured to cover an articular surface of a first bone (femur) and an articular surface (outer surface; paragraph 0133) configured to engage an articular surface of a second bone (tibia); and at least one attachment tab (10) coupled to the sheet; and wherein said system is a joint sparing system (Grotz discloses that the implant is configured such that tabs couple to the bone where there is no natural cartilage in paragraph 0160 and that the intent is to preserve bone and preserve cartilage as compared to typical knee arthroplasty procedures and in paragraph 0267), such that when in place: a) the sheet cementlessly and non-breachingly covers the first bone (femur), without being embedded in the articular surface of the first bone (paragraphs 0160, 0257, and 0299); and b) said at least one attachment tab is attached to a non-articular surface of the first bone (paragraphs 0160, 0257, and 0299).
Grotz also teaches that the implant comprises a sheet that may be complex (i.e. comprising a metal mesh), for the purpose of aiding in fixing the implant in place (paragraph 0134). However, Grotz does not specify that the metal is titanium.
Mansmann teaches a polymeric knee implant (110) (paragraphs 0052 and 0075) with an underside (115) that is bonded to a mesh layer made of several layers of titanium, for the purpose of accelerating ingrowth in the anchoring surface to promote faster recovery after the surgery (paragraph 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the mesh layer of Grotz, which is used to fix the implant in place, is made of titanium, since it is well known in the art to use a titanium metal mesh layer on a bone ingrowth surface, in order to accelerate ingrowth in the anchoring surface to promote faster recovery after surgery, as taught by Mansmann. The implant of Grotz in view of Mansmann, which includes a titanium mesh layer, is construed to meet the limitation of a titanium implant as claimed. The examiner also notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the implant is a titanium implant since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, Grotz teaches use of the implant as a patellofemoral implant having a trochlear groove (which defines at least one long border) for articulation with a patellar (paragraph 0235, lines 1-2). However, Grotz in view of Mansmann does not teach at least one rib attached to the   sheet along at least one long border thereof, the rib protruding from the sheet and forming a guard-rail structure such as to limit lateral movement of a bone or cartilage gliding over the sheet.
Lew teaches a knee implant for use in a total knee arthroplasty, the implant including a femoral component having a trochlear groove and an intercondylar notch (abstract). Lew also teaches that the geometry of the trochlear groove includes a lateral ridge (rib) and a medial ridge (rib), wherein a high lateral ridge is better able to guide the patellar component into the trochlea in early flexion, and together with a deepened trochlear groove, is better able to contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation (paragraph 0060). It can be seen from fig. 13 that the ridges (ribs) of Lew form guard-rail-like structures.

    PNG
    media_image2.png
    194
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trochlear groove of the femoral component of Grotz in view of Mansmann to include at least one rib attached to the sheet along at least one long border thereof, the rib protruding from the sheet and forming a guard-rail structure such as to limit lateral movement of a bone or cartilage gliding over the sheet, such as those taught by Lew, in order to better contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation, as taught by Lew.
Regarding at least claim 80
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the implant further comprises a second sheet (paragraph 0103, lines 1-2 and paragraph 0209, lines 13-15 disclose both tibia and femur implants/first and second sheets are used) having a bone covering surface configured to cover the articular surface of the second bone (inner surface; paragraph 0171), and an articular surface configured to engage the articular surface of the first bone (outer surface; paragraph 0133), wherein the second sheet is separate from the first sheet (the tibia and femur implants of Grotz are separate from one another).
Regarding at least claim 60
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 80. Grotz also teaches wherein a cross-section geometry of the articular surface of the first sheet (of the femoral implant) parallels and follows a cross-section geometry of the articular surface of the second sheet (of the tibial implant). It is also clear from Grotz that the articular surfaces of the first and second sheets are glidingly moveable along each other in the disclosed knee joint (paragraph 0235) where both the tibia and femur implants (paragraph 0209, lines 13-15).
Regarding at least claim 61
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the bone covering surfaces is at least partially coated with a micro-granular layer of micro-trabeculae to stimulate bone and/or cartilage growth into the micro trabeculae (paragraph 0109 and 0113).
Regarding at least claim 62
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 59. Grotz also teaches wherein said first   sheet is a femoral sheet having a bone covering surface configured to cover a femur articular surface of a user and wherein the implant is further shaped to define a second sheet that is a tibial sheet having a bone covering surface configured to cover a tibia articular surface of a user (where both tibia and femur implants are used; paragraph 0209, lines 13-15).
Regarding at least claim 63
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 62. Grotz also teaches wherein the system comprises a patellar sheet having a patella articular surface and a patella covering surface configured to cover a patella articular surface of a user, wherein said 5articular surface of said first sheet is configured to receive the articular surface of said patellar sheet (Grotz discloses use of the implant on the patellar in paragraph 0098, use of the implant on the femur and the tibia in paragraph 0209 and discloses that use of a femoral implant does not rule out the option of also using a patellar implant in paragraph 0240).
Regarding at least claim 65
Grotz in view of Mansmann, and further in view of Lew teaches the invention substantially as claimed according to claim 59. However, Grotz does not teach wherein a height of the at least one rib from the articular surface is at least one of constant and variable.
Lew teaches that the lateral ridge is higher, for the purpose of better guiding the patellar component into the trochlea in early flexion (paragraph 0060 and fig. 13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the trochlear groove of the femoral component of Grotz in view of Mansmann, and further in view of Lew to include that the height of ridges (ribs forming guard-rail-like structures) is one of constant and variable, in order to better guide the patellar component into the trochlea in early flexion, as taught by Lew.
Regarding at least claim 66
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the sheet also includes a trough or groove (trochlear groove when the first implant is a patellofemoral component; paragraph 0235) along a longitudinal axis (Q-Q) (fig. 15C).
Regarding at least claim 67
Grotz in view of Mansmann, and further in view of Lew teaches the invention substantially as claimed according to claim 66, including a trough or groove (trochlear groove; paragraph 0235). However, Grotz does not teach further comprising a second rib protruding from the articular surface of the sheet so as to sandwich said trough or groove therebetween.
Lew teaches a knee implant for use in a total knee arthroplasty, the implant including a femoral component having a trochlear groove and an intercondylar notch (abstract). Lew teaches that the geometry of the trochlear groove includes a lateral ridge (rib) and a medial ridge (rib), wherein a high lateral ridge is better able to guide the patellar component into the trochlea in early flexion, and together with a deepened trochlear groove, is better able to contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation (paragraph 0060). It can be seen from fig. 13 that the ribs (B and D) protrude from the surface and sandwich the trough or groove (C) therebetween.

    PNG
    media_image2.png
    194
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the trochlear groove of the femoral component of Grotz in view of Mansmann to include a second rib protruding from the articular surface of the sheet so as to sandwich said trough or groove therebetween, in order to better contain the patellar component within the groove with more normal patellofemoral tracking with less patellar tilt and rotation, and decrease the chances for patellar subluxation or dislocation, as taught by Lew.
Regarding at least claim 71
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the sheet has a variable thickness (paragraph 0096).
Regarding at least claim 72
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 59. Grotz also teaches wherein at least one portion of the sheet is thicker than remaining portions of the   sheet (paragraphs 0096 and 0203, lines 42-46).
Regarding at least claim 73
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 59. Grotz also teaches wherein the system includes one or more slots (paragraph 0118 and 0186) along at least one edge of the sheet and/or along the rib protruding from the sheet, such that the slot aligns with at least a portion of a condylar and/or bicondylar articular surface (paragraph 0153).
Regarding at least claim 74
Grotz in view of Mansmann, and further in view of Lew teaches the system according to claim 73. Grotz also teaches wherein said slots are configured to receive a locking screw (paragraphs 0153 and 0186).
Claims 68 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotz in view of Mansmann, and further in view of Lew, as applied to claim 66 above, and further in view of US Patent No. 4,007,495 to Frazier (Frazier).
Grotz in view of Mansmann, and further in view of Lew teaches the invention substantially as claimed according to claim 66. Grotz in view of Lew also teaches a patellofemoral implant component having a trough or groove that articulates with a patellar component (Grotz; paragraph 0235 and Lew; paragraph 0060). 
However, Grotz in view of Mansmann, and further in view of Lew does not teach that the implant further comprises at least one rib along a center of the trough such that the transverse cross section of said trough is W-shaped. Grotz in view of Mansmann, and further in view of Lew also does not teach wherein the trough or groove is configured to engage at least one rib of a second sheet, wherein said rib of the second sheet comprises at least one protrusion such that the trough is configured to glide over the at least one rib of the second sheet. 
Frazier teaches a patella-femoral prosthesis comprising a patellar prosthesis and a femoral prosthesis which are connected to each other for relative sliding movement (gliding over; abstract). The engagement between a projection (rib; 20) carried by the femoral prosthesis (first lamellar sheet; 10) and a slot (trough; 22) formed in the patellar prosthesis (second lamellar sheet; 16) prevents undesirable separation of dislocation of the prostheses with respect to each other (abstract and fig. 2). Frazier also teaches that the connecting parts may be reversed (col .4, lines 54-59).

    PNG
    media_image3.png
    223
    176
    media_image3.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Grotz in view of Mansmann, and further in view of Lew to include at least one rib/projection along a center of the trough/patellar groove such that the transverse cross section of said trough is W-shaped, as well as to include that the trough or groove is configured to engage at least one rib of a second sheet (patella implant), wherein said rib of the second sheet (patella implant) comprises at least one protrusion such that the trough is configured to glide over the at least one rib of the second sheet, in order to prevent undesirable separation or dislocation of the prostheses with respect to each other, as taught by Frazier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,482,209 B1 to Engh et al. (Engh) discloses a flexible femoral condyle implants having an outer surface that is a thin sheet of metal, for example titanium alloy, forming an articular surface (col. 14, lines 66-67 through col 15, lines 1-5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786